Title: To James Madison from John Dawson, 1 August 1790
From: Dawson, John
To: Madison, James


Dear Sir
Augt. 1st. 1790
I am favour’d with your letter of the 24 ulto. with a paper inclos’d, for which I beg you’ll accept my thanks.
I am sorry that this assumption business is again reviv’d, altho in a less exceptionable shape than it at first appear’d. To my mind it is hideous in any form; & the zeal & perseverance of the eastern members discover how much that part of the continent is interested in its adoption. Whatever will increase the continental debt must be injurious to the agricultural states; because, by the weight of taxes, you either force them to relinquish what reason points out to be their true interest, or they must pay an unequal proportion of the duties imposed for the discharge of that debt. This appears to be an objection against the very principle of the plan, nor can any modification take it away. The opposition of N. C. to the measure has always been unaccountable to me, & on the doctrine of chances it may be better to like a bad thing now than a worse hereafter.
The electioneering business is going on pretty warmly in several of the districts—especially in Caroline &c, where Mr. Corbin has made uncommon exertions & many ⟨banes?⟩ in opposition to Mr. Page. These aided by strong grogg & roasted piggs have had their weight, & if Mr. Page does not hurry in I realy believe that he will be left out. This you’ll be so kind as to communicate to him. Docr. Lee opposes his namesake—& kindsman—but I cant say with what prospect of success. Mr. Griffin’s vote for receiving the old paper money at 75. for one is said to have done his business; & ensur’d Colo. Harrison’s election; & a quondam Parson will probably supply the place of Parker. We have not yet heard who is elected in the room of Colo Bland, altho the election was on Monday last.
If the three gentlemen, who have acted as Commrs. have done their duty I presume that they will be continu’d by the President; but as my name is now before him it must take its chance; especially as the Govr. & several other gentlemen have written to him on the subject. Shoud any new person be appointed, & the state of the claims of Virga. does not form an objection, their assistance & yours will authorise an expectation that the application will not be unsuccessful.
I presume that you will have risen by the time you receive this letter, & that soon we shall have the pleasure of seeing you in Virga. With much respect & esteem Your friend & Sert
J Dawson
